Case 2:19-cr-00122-RCY-RJK Document 62 Filed 05/06/21 Page 1 of 2 PageID# 374




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )              Criminal Case No. 2:19CR122 (RCY)
                                             )
RICHARD ALLEN REED,                          )
     Defendant.                              )
                                             )

                                            ORDER
       This matter is before the Court on the parties’ Joint Motion for Competency Hearing (“Joint

Motion”) (ECF No. 58). On March 29, 2021, the Court Ordered that a psychological examination

be conducted, pursuant to 18 U.S.C. §§ 4241(a) & (b), to determine if the Defendant is “presently

suffering from a mental disease or defect rendering him mentally incompetent” such that “he is

unable to understand the nature and consequences of the proceedings against him or to assist

properly in his defense.” (ECF No. 55.) On April 26, 2021, the Court conducted a Status

Conference to assess the status of the court-ordered competency evaluation. At the Status

Conference, the Court set a ompetency earing for July 29, 2021. (ECF No. 57.) The parties are

now requesting that the competency hearing be held at “the Court’s first available date” due to

changing circumstances surrounding the Defendant’s physical and mental health treatment. (ECF

No. 58.) The parties filed the expert’s forensic evaluation report under seal. (ECF Nos. 58-1, 60.)

       Having considered the parties’ Joint Motion and for good cause shown, it is hereby

ORDERED that the July 29, 2021 competency hearing is rescheduled to May 20, 2021, at 1:00

p.m. in Norfolk, at which point the Court will conduct a hearing pursuant to 18 U.S.C. §§ 4241

and 4247(d).

       Pursuant to 18 U.S.C. § 3161(h)(1)(A), this period of delay resulting from the ongoing

process to determine the mental competency of the Defendant remains an excludable period of
Case 2:19-cr-00122-RCY-RJK Document 62 Filed 05/06/21 Page 2 of 2 PageID# 375




delay in computing the time within which the trial must commence and is required by the ends of

justice, which outweigh the best interest of the public and the Defendant in a speedy trial.

       The Clerk is directed to send a copy of this Order to all counsel of record and United States

Pretrial Services, attention Brett Riley.

       It is so ORDERED.


                                                                     /s/
                                                      Roderick C. Young
                                                      United States District Judge
Richmond, Virginia
Date: May 6, 2021




                                                 2
